DETAILED ACTION
This communication is in respond to application filed on January 6, 2022 in which claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,252,164. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 11,252,164
1. An electronically implemented method for validating educational and academic credentials, the method comprising: 
storing, in a validation database, a plurality of electronic educational and academic credential records corresponding to a plurality of educational and academic credentials and associated authentication information, 


wherein each record is associated with an authentication information and an educational and academic credential; 
each educational and academic credential and associated authentication information is associated with at least one credentialer selected from a plurality of credentialers, and each credentialer directly provides a unique credentialer validation portal interface; 
receiving an electronic credential validation request and proffered authentication information from a validating entity, the request redirected from a first credentialer's credentialer validation portal interface, the first credentialer's credentialer validation portal interface available directly from and unique to the first credentialer; 
identifying an educational and academic credential record in the validation database associated with the proffered authentication information; 
generating a validation response based on the identified electronic credential record; 
transmitting the validation response to the first credentialer's credentialer validation portal interface; and 
providing validation information based on at least a portion of the validation response to the validating entity at the first credentialer's credentialer validation portal interface.
1. An electronically implemented method for validating educational and academic credentials, the method comprising: 
storing, in a validation database, a plurality of electronic educational and academic credential records corresponding to a plurality of educational and academic credentials and associated authentication information, the plurality of educational and academic credentials received from a plurality of credentialers, 
wherein each record is associated with an authentication information and an educational and academic credential; 
each educational and academic credential and associated authentication information is associated with at least one credentialer selected from the plurality of credentialers, and each credentialer directly provides a unique credentialer validation portal interface; 
receiving an electronic credential validation request and proffered authentication information from a validating entity, the request redirected from a first credentialer's credentialer validation portal interface, the first credentialer's credentialer validation portal interface available directly from and unique to the first credentialer; 
identifying an educational and academic credential record in the validation database associated with the proffered authentication information; 
generating a validation response based on the identified electronic credential record; 
transmitting the validation response to the first credentialer's credentialer validation portal interface; and 
providing validation information based on at least a portion of the validation response to the validating entity at the first credentialer's credentialer validation portal interface.
2. The electronic credential validation method of claim 1, further comprising determining whether the proffered authentication information is associated with an invalid credential, and wherein the validation response comprises an unsuccessful response when the credential is invalid.
2. The electronic credential validation method of claim 1, further comprising determining whether the proffered authentication information is associated with an invalid credential, and wherein the validation response comprises an unsuccessful response when the credential is invalid.
3. The electronic credential validation method of claim 1, further comprising receiving a credential update from the first credentialer, wherein the credential update modifies an electronic credential record associated with a credential issued by the first credentialer.
3. The electronic credential validation method of claim 1, further comprising receiving a credential update from the first credentialer, wherein the credential update modifies an electronic credential record associated with a credential issued by the first credentialer.
4. The electronic credential validation method of claim 1, wherein the validation response includes validating information associated with the identified electronic credential record.
4. The electronic credential validation method of claim 1, wherein the validation response includes validating information associated with the identified electronic credential record.
5. The electronic credential validation method of claim 1, wherein the validating information comprises at least one of a recipient's identity, a confirmation of the credential(s) bestowed upon the recipient, a date associated with a credential, coursework, grade point average, class rank, and security clearance.
5. The electronic credential validation method of claim 1, wherein the validating information comprises at least one of a recipient's identity, a confirmation of the credential(s) bestowed upon the recipient, a date associated with a credential, coursework, grade point average, class rank, and security clearance.
6. The electronic credential validation method of claim 1, further comprising providing to the validating entity additional information associated with the identified electronic credential record, the additional information comprising at least one of qualifications for the identified electronic credential record, entrance qualifications for the identified electronic credential record, a recipient's identity, coursework, grade point average, class rank, and security clearance.
6. The electronic credential validation method of claim 1, further comprising providing to the validating entity additional information associated with the identified electronic credential record, the additional information comprising at least one of qualifications for the identified electronic credential record, entrance qualifications for the identified electronic credential record, a recipient's identity, coursework, grade point average, class rank, and security clearance.
7. The electronic credential validation method of claim 1, wherein the validation response includes a validation transactional record.
7. The electronic credential validation method of claim 1, wherein the validation response includes a validation transactional record.
8. The electronic credential validation method of claim 7, wherein the validation transactional record comprises at least one of: information relating to the validation response, the date of the validation response, the proffered authentication information, the credential associated with the proffered authentication information, and the identity of the credentialer.
8. The electronic credential validation method of claim 7, wherein the validation transactional record comprises at least one of: information relating to the validation response, the date of the validation response, the proffered authentication information, the credential associated with the proffered authentication information, and the identity of the credentialer.
9. The electronic credential validation method of claim 1, further comprising generating a record relating to the validation response and the transmittal of the validation response.
10. The electronic credential validation method of claim 1, further comprising generating a record relating to the validation response and the transmittal of the validation response.
10. The electronic credential validating method of claim 8, wherein the validation transactional record comprises at least one document integrity security feature, and at least one document usage security feature.
9. The electronic credential validating method of claim 8, wherein the validation transactional record comprises at least one document integrity security feature, and at least one document usage security feature.
11. The electronic credential validation method of claim 1, further comprising: receiving an order for a plurality of electronic credentials from an ordering credentialer; producing the plurality of electronic credentials; associating an authentication information with each electronic credential; and generating an electronic credential record for each electronic credential.
11. The electronic credential validation method of claim 1, further comprising: receiving an order for a plurality of electronic credentials from an ordering credentialer; producing the plurality of electronic credentials; associating an authentication information with each electronic credential; and generating an electronic credential record for each electronic credential.
12. The electronic credential validation method of claim 11, wherein the each electronic credential record is associated with the authentication information associated with the respective electronic credential, and wherein producing the plurality of electronic credentials comprises placing at least a first portion of the associated authentication information on a viewable portion of each electronic credential.
12. The electronic credential validation method of claim 11, wherein the each electronic credential record is associated with the authentication information associated with the respective electronic credential, and wherein producing the plurality of electronic credentials comprises placing at least a first portion of the associated authentication information on a viewable portion of each electronic credential.
13. The electronic credential validation method of claim 11, wherein each electronic credential comprises at least one document integrity security feature and at least one document usage security feature.
13. The electronic credential validation method of claim 11, wherein each electronic credential comprises at least one document integrity security feature and at least one document usage security feature.
14. The electronic credential validation method of claim 11, wherein each electronic credential includes at least a second portion of the associated authentication information in machine-readable format.
14. The electronic credential validation method of claim 11, wherein each electronic credential includes at least a second portion of the associated authentication information in machine-readable format.
15. The electronic credential validation method of claim 11, wherein the authentication information comprises a universal record locating number.
15. The electronic credential validation method of claim 11, wherein the authentication information comprises a universal record locating number.
16. The electronic credential validation method of claim 1, wherein the authentication information comprises a universal record locating number.
16. The electronic credential validation method of claim 1, wherein the authentication information comprises a universal record locating number.
17. An electronically implemented method for validating educational and academic credentials, the method comprising: 
storing, in a publisher validation database, a plurality of educational and academic credential records corresponding to a plurality of educational and academic credentials and associated authentication information, 

wherein each record is associated with an authentication information and an educational and academic credential; 
each educational and academic credential and associated authentication information is associated with at least one credentialer selected from a plurality of credentialers, and each credentialer directly provides a unique credentialer validation portal interface; 
receiving at a publisher validation interface an electronic credential validation request and proffered authentication information from a validating entity through a first credentialer's credentialer validation portal interface; 
identifying in the publisher validation database an educational and academic credential record associated with the proffered authentication information; generating a validation response based on the identified electronic credential record; and 
providing validation information based on at least a portion of the validation response to the validating entity; wherein the first credentialer's credentialer validation portal interface is available directly from and unique to the first credentialer.
17. An electronically implemented method for validating educational and academic credentials, the method comprising: 
storing, in a publisher validation database, a plurality of educational and academic credential records corresponding to a plurality of educational and academic credentials and associated authentication information, the plurality of educational and academic credentials received from a plurality of credentialers, wherein each record is associated with an authentication information and an educational and academic credential; 
each educational and academic credential and associated authentication information is associated with at least one credentialer selected from the plurality of credentialers, and each credentialer directly provides a unique credentialer validation portal interface; 
receiving at a publisher validation interface an electronic credential validation request and proffered authentication information from a validating entity through a first credentialer's credentialer validation portal interface; 
identifying in the publisher validation database an educational and academic credential record associated with the proffered authentication information; generating a validation response based on the identified electronic credential record; and 
providing validation information based on at least a portion of the validation response to the validating entity; wherein the first credentialer's credentialer validation portal interface is available directly from and unique to the first credentialer.
18. The electronic credential validation method of claim 17, further comprising providing to the validating entity additional information associated with the identified electronic credential record, the additional information comprising at least one of qualifications for the identified electronic credential record, entrance qualifications for the identified electronic credential record, a recipient's identity, coursework, grade point average, class rank, and security clearance.
18. The electronic credential validation method of claim 17, further comprising providing to the validating entity additional information associated with the identified electronic credential record, the additional information comprising at least one of qualifications for the identified electronic credential record, entrance qualifications for the identified electronic credential record, a recipient's identity, coursework, grade point average, class rank, and security clearance.
19. The electronic credential validation method of claim 17, further comprising a plurality of credentialer validation portal interfaces, each credentialer validation portal interface available directly from and unique to a credentialer; in response to receiving at the publisher validation interface a second electronic credential validation request and second proffered authentication information from a second credentialer validation portal interface in the plurality of credentialer validation portal interfaces, identifying in the publisher validation database a second electronic credential record associated with the second proffered authentication information; and generating a second validation response based on the identified electronic credential record.
19. The electronic credential validation method of claim 17, further comprising a plurality of credentialer validation portal interfaces, each credentialer validation portal interface available directly from and unique to a credentialer; in response to receiving at the publisher validation interface a second electronic credential validation request and second proffered authentication information from a second credentialer validation portal interface in the plurality of credentialer validation portal interfaces, identifying in the publisher validation database a second electronic credential record associated with the second proffered authentication information; and generating a second validation response based on the identified electronic credential record.
20. The electronic credential validation method of claim 17, further comprising delivering a plurality of electronic credentials and associated authentication information to at least one of a plurality of recipients and a credentialer.
20. The electronic credential validation method of claim 17, further comprising delivering a plurality of electronic credentials and associated authentication information to at least one of a plurality of recipients and a credentialer.
21. An electronic system for validating educational and academic credentials, the system comprising: 
a publisher validation database having a plurality of electronic credential records corresponding to a plurality of educational and academic credentials and associated authentication information, each educational and academic credential issued to a recipient, wherein each credential record is associated with an authentication information and comprising a credential status; 


each educational and academic credential and associated authentication information is associated with at least one credentialer selected from a plurality of credentialers; a plurality of unique credentialer validation portal interfaces, each unique credentialer validation portal interface associated with a unique credentialer; wherein each unique credentialer validation portal interface is an electronic interface configured to receive an electronic credential validation request and proffered authentication information from a validating entity, and forward the electronic credential validation request and proffered authentication information to the publisher validation database; and 
a validation request interface configured to receive electronic credential validation requests and proffered authentication information from each of the unique credentialer validation portal interfaces, and having a computer processor configured to identify a electronic credential record in the validation database associated with a proffered authentication information, generate a validation response based on the identified electronic credential record; and 
transmit the validation response to the respective unique credentialer validation portal interface; wherein each unique credentialer validation portal interface is configured to provide a validation information based on at least a portion of the validation response to a validating entity.
21. An electronic system for validating educational and academic credentials, the system comprising: 
a publisher validation database having a plurality of electronic credential records corresponding to a plurality of educational and academic credentials and associated authentication information, the plurality of educational and academic credentials received from a plurality of credentialers, each educational and academic credential issued to a recipient, wherein each credential record is associated with an authentication information and comprising a credential status; 
each educational and academic credential and associated authentication information is associated with at least one credentialer selected from the plurality of credentialers; a plurality of unique credentialer validation portal interfaces, each unique credentialer validation portal interface associated with a unique credentialer; wherein each unique credentialer validation portal interface is an electronic interface configured to receive an electronic credential validation request and proffered authentication information from a validating entity, and forward the electronic credential validation request and proffered authentication information to the publisher validation database; and 
a validation request interface configured to receive electronic credential validation requests and proffered authentication information from each of the unique credentialer validation portal interfaces, and having a computer processor configured to identify a electronic credential record in the validation database associated with a proffered authentication information, generate a validation response based on the identified electronic credential record; and 
transmit the validation response to the respective unique credentialer validation portal interface; wherein each unique credentialer validation portal interface is configured to provide a validation information based on at least a portion of the validation response to a validating entity.
22. The electronic credential validating system of claim 21, wherein the validation response includes a validation transactional record.
22. The electronic credential validating system of claim 21, wherein the validation response includes a validation transactional record.
23. The electronic credential validating system of claim 22, wherein the validation transactional record comprises at least one of: information relating to the validation response, the date of the validation response, the proffered authentication information, the credential associated with the proffered authentication information, and the identity of the credentialer associated with the identified electronic credential record.
23. The electronic credential validating system of claim 22, wherein the validation transactional record comprises at least one of: information relating to the validation response, the date of the validation response, the proffered authentication information, the credential associated with the proffered authentication information, and the identity of the credentialer associated with the identified electronic credential record.



Claim Objections
Claim 21 is objected to because of the following informalities:  claim 12, line 19, “...configured to identify a electronic credential record” should be “...configured to identify [[a ]]an electronic credential record”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the each electronic credential record" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naser (US PG-PUB No. 2016/0140568 A1) disclosed a method and system for credential verification.
Mercer (US Pat. No. 8,543,816 B2) disclosed a method and system for secure, auditable file exchange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491